Citation Nr: 1139334	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-21 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, claimed as due to or caused by or as secondary to a service-connected disability, to include residuals, right foot sprain.

2.  Whether reduction of the disability evaluation assigned for degenerative changes, left knee, under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5060, from 20 percent to 10 percent, was proper.

3.  Whether reduction of the disability evaluation assigned for residuals, left knee injury, under 38 C.F.R. § 4.71a, Diagnostic Code 5257, from 30 percent to noncompensable, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had service from June 1985 to July 1985; the official records as to the type of service are incomplete.  The Veteran had active service from August or September 1992 to April 1998.  This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision prepared in March 2007 and issued in April 2007 by the Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in November 2009.  The Veteran also testified before the RO in June 2007. 

During the pendency of this appeal, but after the undersigned conducted a November 2009 Travel Board hearing, the Veteran also perfected an appeal of a claim for a compensable evaluation for residuals, pain in left thumb and index finger and perfected appeal of a claim for service connection for a right knee disorder, including as secondary to service-connected degenerative changes of the left knee.  A Veterans Law Judge other than the undersigned conducted a Travel Board hearing addressing one of those claim in April 2011.  Those claims are addressed in a separate decision of the Board.  The claims addressed separately are not intertwined with the appeals addressed in this decision. 

The claim for service connection for a right ankle disorder, claimed as due to or caused by or as secondary to a service-connected disability, to include residuals, right foot sprain, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a 2003 rating decision, an evaluation of 20 percent was assigned for degenerative changes, left knee, under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5060, effective January 1, 2002, and that evaluation had been in effect for more than 5 years when reduction was proposed in March 2007.

2.  No VA examination was conducted after the Veteran underwent arthroscopy in January 2007 to determine whether the surgical procedure was successful in reducing scar tissue in the left knee and whether improvement could be sustained.

3.  In a 2003 rating action, an evaluation of 30 percent for residuals, left knee injury, under 38 C.F.R. § 4.71a, Diagnostic Code 5257, was assigned, effective in 1999, and that evaluation had been in effect for more than 5 years when reduction was proposed in March 2007.  

4.  The March 2003 rating decision which proposed reduction of the rating for residuals, left knee injury, evaluated under DC 5257, did not address all symptoms of left knee injury which served as the factual basis for the 30 percent evaluation under DC 5257, did not discuss differences in opinion between VA examiners and the Veteran's private provider, and did not address whether apparent improvement was sustained after January 2007 surgery or under the ordinary conditions of life.


CONCLUSIONS OF LAW

1.  The requirements for restoration of a 20 percent disability evaluation assigned for degenerative changes, left knee, under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5060, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.71a, Diagnostic Codes 5010, 5060 (2011). 

2.  The requirements for restoration of a 30 percent disability evaluation assigned for residuals, left knee injury, under 38 C.F.R. § 4.71a, Diagnostic Code 5257, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.71a, Diagnostic Code 5257 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks restoration of a 20 percent evaluation for degenerative changes, left knee, assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5060.  The Veteran also seeks restoration of a 30 percent evaluation for residuals, left knee injury, assigned under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  As discussed further below, the Board's decision restores these evaluations.  Because this decision is favorable to the Veteran, no further discussion of duties to notify and assist claimants imposed under the Veterans Claims Assistance Act of 2000 (VCAA) is required.  

Law governing restoration of an evaluation

Where a disability rating has been in effect less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c).  In making that determination, certain general regulatory requirements must be met.  Brown v. Brown, 5 Vet. App. 413 (1993) (the general regulations governing the rating of disabilities apply to a rating reduction case).  

The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must show that the improvement in the disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  Further, rating reduction cases must be based upon a review of the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Brown, 5 Vet. App. at 420-421.

For ratings in effect for five years or more, there are other specific requirements that must be met before VA can reduce a disability rating.  See 38 C.F.R. § 3.344.  

Where a rating has been in effect for five years or more, as in this case, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995). 

The Court interprets the regulation as allowing a reduction only with evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.

1.  Restoration of left knee rating assigned under DCs 5010 and 5060

DC 5010 provides criteria for evaluating traumatic arthritis.  When a Veteran has traumatic arthritis, that disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  The criteria used for evaluation under DC 5010 are those specified in DC 5003, the criteria for evaluating degenerative arthritis.  Degenerative arthritis established by radiologic findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Where limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes for limitation of motion, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added, under DC 5003.  38 C.F.R. § 4.71a.  

DC 5060 provides the criteria for evaluating limitation of flexion.  Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  See 38 C.F.R. § 4.71, Plate II.  Under DC 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees.  When extension of the knee is limited, that limitation is evaluated under 38 C.F.R. § 4.71a, DC 5261.  A noncompensable rating is assigned to 5 degrees; when extension is limited to 10 degrees, a 10 percent rating may be assigned.  

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).  VAOPGCPREC 09-04.  Where a Veteran has degenerative joint disease which is evaluated under DC 5003, a separate, compensable evaluation may be assigned under DC 5257 if the Veteran also has knee instability or subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97 (compensating claimant for separate functional impairments under DCs 5257 and 5003 does not constitute pyramiding).  

The evidence prior to January 2007 surgery shows that the Veteran had degenerative changes, loss of a portion of the normal range of flexion, and atrophy of the quadriceps muscle.  He also had residuals of scars and neuromas resulting from prior surgeries.  The scar residuals included a tender and painful scar, for which a separate evaluation under DC 7805 was assigned, and also included scarring in the joint, limiting joint mobility, according to the Veteran's private provider.  For this reason, the Veteran was afforded three separate ratings for disability resulting from his service-connected left knee disability.  One aspect of the left knee disability, degenerative changes, was evaluated under 38 C.F.R. § 4.71a, DCs 5010 and 5260, effective in January 2002.  

In November 2006, the examiner noted that the Veteran was using a brace.  The Veteran lacked 5 degrees of extension.  Flexion was from zero degrees to 100 degrees.  There was clicking on use.  Radiologic examination disclosed mild narrowing of the medial and lateral compartments, but no bony abnormality.  The VA examiner concluded that the left knee was essentially normal.

In January 2007, the Veteran underwent private left knee arthroscopy to remove scar tissue.  No VA examination was conducted following the January 2007 surgical procedure prior to the March 2007 proposal to reduce the Veteran's rating under DCs 5010 and 5060.  The regulations make it clear that, where an evaluation has been in effect for five years, the examination on which the reduction is based must be at least as full and complete as that used to establish the higher evaluation.  The regulations require that the rating agency consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  

The November 2006 and December 2006 VA examinations disclosed that the Veteran's limitations of flexion and extension were noncompensable, and thus, showed improvement in the left knee disability evaluated under DCs 5010 and 5060.  However, there was no VA examination following the January 2007 left knee arthroscopy.  The Board is unable to find that the Veteran was afforded a complete and full examination so that the proposal was issued after compliance with the criteria applicable to reduction.  

Where the rating decision proposing reduction of a rating is not proper, the prior rating must be restored.  Restoration of a 20 percent evaluation assigned for degenerative changes, left knee, under 38 C.F.R. § 4.71a, DCs 5010 and 5060, is granted.

2.  Restoration of rating assigned under DC 5257

By a rating decision issued in June 1998, service connection was granted for the residuals of a left knee injury, and a noncompensable evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  By a rating decision issued in December 2003, the RO granted an increased evaluation for left knee injury residuals evaluated under DC 5257 to 30 percent, effective from January 26, 1999.  Even though the 30 percent evaluation under DC 5257 was interrupted by temporary total evaluations in 2001, 2002, and 2004, the effective date of the 30 percent evaluation is January 1999, for purposes of determining how long that evaluation had been in effect, since the interruptions to the 30 percent evaluation resulted in a higher evaluation during certain periods.   

As noted above, the dates to be used for determining whether a rating has been in effect for more than five years are the date that the evaluation being reduced went into effect as the beginning date and the date the reduction went into effect as the ending date of the time period in question.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).  Thus, the 30 percent evaluation assigned in this case under DC 5257, which was effective in 1999, had been in effect more than five years when the RO proposed reduction of the evaluation in 2007, even though the 2003 rating decision which assigned the 30 percent evaluation had only been issued four years earlier.  

The evidence prior to January 2007 surgery shows that the Veteran had degenerative changes and loss of a portion of the normal range of flexion and atrophy of the quadriceps muscle.  He also had residuals of scars and neuromas resulting from prior surgeries.  For this reason, as noted above, the Veteran was afforded three separate ratings for disability resulting from his service-connected left knee disability.  One aspect of the left knee disability was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, because the Veteran had instability of the left knee, subluxation of the patella, and atrophy of the quadriceps muscle.  

In November 2006, the examiner noted that the Veteran was using a brace.  The Veteran lacked 5 degrees of extension.  Flexion was from zero degrees to 100 degrees.  There was clicking on use.  The examiner stated that there was no abnormality of the patella.  The examiner noted that the Veteran used a brace.  The Veteran reported that the brace protected him from instability; he reported that instability (subluxation) usually occurred when he was not wearing his brace.  The examiner concluded that there was no instability, because a brace would be expected to increase, not decrease, the patellar instability.  

In December 2006, the Veteran reported subluxation of the knee, recurrent, several times a year, but less than monthly, and intermittent, pain varying from mild to severe.  Extension was to zero degrees.  Flexion was to 128 degrees, with pain from 120 degrees to 100 degrees.  There was guarding of movement.  The examiner stated that there was a variance between the statement by the Veteran and the actual examination.  The examiner concluded that the left knee was essentially normal.

In January 2007, the Veteran underwent anther surgical procedure to the left knee, an arthroscopy to remove adhesions and scar tissue.  Following this procedure, in a March 2007 rating decision, the RO proposed to reduce the evaluation for residuals, left knee injury, as evaluated under DC 5257, to noncompensable.  The RO proposed this rating based on the VA examinations conducted in November 2006 and December 2006.  

The Veteran disagreed with the proposed reduction.  He submitted an April 2007 letter from B.W.B., MD, the surgeon who performed the January 2007 arthroscopy.  Dr. B. stated that the surgical residuals were significant and that the Veteran was unable to regain strength in the left leg.  

At a personal hearing conducted in June 2007, the Veteran contended that he continued to experience recurrent subluxation of the patella of the left knee, but he did not want to allow the VA examiners who conducted the 2006 examinations to purposely sublux the kneecap, as he had been told by his physician not to do that and it was very painful.  

Records of Dr. B. dated in April 2007 noted that the Veteran had "slight" quadriceps strength in the left knee as compared to the right.  Dr. B. also assigned a diagnosis of reflex sympathetic dystrophy.  In a June 2007 letter, Dr. B. stated that the Veteran had a superficial nerve injury in the left leg, patellar subluxation, and mild quadriceps atrophy.  The Veteran's left knee examination continued to be abnormal in July 2007.  In September 2007, the Veteran had hypersensitivity to the medical side of the left knee and mild grinding with motion.  

These notations from the Veteran's treating physician are in stark contrast to the conclusions of the VA examiners who conducted the November 2006 and December 2006 VA examinations.  The Board is unable to determine whether the Veteran is malingering, as the VA examiners concluded in November 2006 and December 2006, or whether the January 2007 surgical procedure was necessary and the Veteran has a variety of left knee complaints and abnormalities, consistent with the records of Dr. B.  However, the Board notes that quadriceps atrophy, which is an objective symptom of left knee abnormality in this case, was noted prior to 2006, was not discussed by either the November 2006 VA examiner or the December 2006 VA examiner.  The Board is unable to reconcile the evidence.  

As noted above, where an evaluation has been in effect for more than five years, as in the case of this evaluation under DC 5257 in this case, the burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence showing that there is material improvement, and the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a); Kitchens v. Brown, 7 Vet. App. 320 (1995).  

As noted above, the Board is unable to reconcile the evidence to determine whether the Veteran's January 2007 surgical procedure has decreased subluxation and allowed improved quadriceps function to the point that a noncompensable evaluation is required.  The rating decision which reduced the rating for residuals, left knee injury, evaluated under DC 5257, did not address all symptoms of left knee injury which served as the factual basis for the 30 percent evaluation under DC 5257, did not discuss the differences in opinion between the examiners who concluded, in November 2006 and December 2006, that the Veteran's knee was normal and stable, as compared to the opinion of the surgeon who determined that surgery was necessary in January 2007, and did not address whether apparent improvement was sustained after surgery or under the ordinary conditions of life.

Because the rating decision did not address the facts needed to reconcile the evidence as to severity of left knee residuals evaluated under DC 5257, the Board finds that VA has not met its burden of proof to establish the propriety of this rating decision.  Where the rating decision proposing reduction of a rating is not proper, the prior rating must be restored.  Restoration of a 30 percent evaluation assigned for residuals, left knee injury, under 38 C.F.R. § 4.71a, DC 5257, is granted.


ORDER

The appeal for restoration of a 20 percent evaluation for degenerative changes, left knee, assigned under Diagnostic Codes 5010 and 5060, is granted.  

The appeal for restoration of a 30 percent evaluation for residuals, left knee injury, assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257, is granted.  


REMAND

 In a June 2007 VA examination, the examiner noted that the Veteran incurred a right ankle sprain in September 1998, after his service discharge in April 1998.  The examiner concluded that the Veteran's current residuals of right ankle surgical reconstruction were unrelated to the Veteran's service-connected residuals of sprain, right foot, with history of stress fracture.  The Veteran has asserted that he would not have incurred the right ankle sprain if not for the service-connected right foot disability.  The Veteran also asserts, in essence, that the service-connected right foot increases (aggravates) the residuals of ankle sprain.  Additional development and opinion is required to respond to this allegation.  

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be afforded the opportunity to submit or identify clinical records, including identifying any facility or provider who initially treated him for a right ankle sprain in September 1998, to identify the facility at which radiologic examination of the right ankle was conducted in October 1998, and to identify the providers who treated him for right ankle sprain until right ankle reconstruction was performed, to include identifying the provider who performed right ankle reconstruction and the facility at which the surgical treatment was performed.  

2.  The Veteran should be afforded the opportunity to submit or identify nonclinical records, including the opportunity to identify or provide any work-related records pertinent to right ankle sprain incurred in September 1998 or any statements of individuals who observed the incurrence of the injury to the right ankle.  

3.  AFTER all records identified by the Veteran as related to incurrence, treatment, or evaluation of a September 1998 right ankle sprain, including VA and non-VA records, have been obtained to the extent possible, the Veteran should be afforded VA examination.  The examiner should review relevant service treatment records, the report of VA examination conducted in June 1998, the report of VA examination conducted in January 1999, the records identified and submitted by the Veteran related to the September 1998 ankle sprain, and any other relevant records obtained in the course of this Remand.  The examiner should discuss the Veteran's contentions with respect to incurrence or aggravation of the right ankle sprain.  The claims file must be made available to the examiner prior to the examination.  Any testing deemed necessary should be conducted. 

Then, the examiner should address the following questions:
      (1) Is it at least as likely as not that the Veteran has a current right ankle disorder that is the result of or caused by residuals of a right foot sprain or other right foot injury in service, to include navicular bone injury?  
      (2) Is it at least as likely as not that the Veteran has a current right ankle disorder that is aggravated, that is, permanently increased in severity, by the residuals of a service-connected right foot injury?  The examiner should offer an opinion as to the baseline level of severity of the right ankle residuals (as appropriate) (i.e., pathology, nature, frequency, and degree of severity of symptoms) existing prior or which would be expected in the absence of aggravation, and the level of severity of the disability after aggravation.  See generally 38 C.F.R. § 3.310(b) (effective October 10, 2006). 

In answering each question, the examiner must comment on the Veteran's lay statements as to incurrence or aggravation of a right ankle injury or residuals.  The complete rationale for all opinions expressed and conclusions reached should be set forth.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should explain what additional information would assist in providing the opinion and should indicate whether this information may be obtained at this time.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


